United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
HEFNER VETERANS MEDICAL CENTER,
)
Salisbury, NC, Employer
)
_________________________________________ )
B.C., Appellant

Appearances:
Humphrey S. Cummings, Esq., for the appellant
Hans K. Wild, Esq., for the Director

Docket No. 10-1173
Issued: January 26, 2011

Oral Argument September 8, 2010

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On March 24, 2010 appellant filed a timely appeal from a February 23, 2010 merit
decision of the Office of Workers’ Compensation Programs denying his schedule award claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant met his burden of proof to establish employment-related
permanent impairment.
FACTUAL HISTORY
This case was previously before the Board. In a February 24, 2010 decision,1 the Board
reversed a January 9, 2009 Office decision which terminated appellant’s compensation benefits
1

Docket No. 09-1484 (issued February 24, 2010).

effective May 9, 2008. The Board found that the opinion of an Office referral physician was
insufficiently rationalized to meet the Office’s burden of proof to show that appellant’s
employment-related conditions had resolved without residual. The facts of the case as set forth
in the Board’s decision are incorporated herein by reference. The relevant facts are set forth.
The Office accepted that on January 24, 2007 appellant, a 50-year-old nursing assistant,
sustained a lumbar and cervical strain when he was pressed between a door and a wall while
attempting to keep a patient on the ward. Appellant returned to full-time limited-duty work on
June 27, 2007 and received compensation. Under claim number xxxxxx128, the Office accepted
the conditions of cervical sprain, closed fracture of right ribs, intervertebral disc disorder with
myelopathy, lumbar region, intervertebral disc disorder with myelopathy, thoracic region as a
result of a December 15, 2005 work injury. On May 31, 2007 the Office combined the present
claim with claim number xxxxxx128.
On November 19, 2007 appellant filed a claim for a schedule award. In a November 26,
2007 letter, the Office advised him of the medical evidence necessary to support his claim under
the American Medical Association, Guides to the Evaluation of Permanent Impairment,2
(hereinafter A.M.A., Guides).
In a June 13, 2007 report, Dr. Andrew Sumich, a Board-certified physiatrist, provided an
impression of right-sided thoracic and lumbar pain, mostly myofascial/soft tissue; degenerative
changes in the thoracic and lumbar spine with small disc herniations/protrusions on the right at
T8-T9 and T9-T10 with no thoracic or lumbar radicular symptoms and normal neurologic
examination. He advised that appellant reached maximum medical improvement. Dr. Sumich
opined that appellant had two percent impairment based on the claim from 2005 and 2007 where
he had original rib injuries as well as the small disc herniations and protrusions.
In an October 7, 2007 report, Dr. T. Kern Carlton, a Board-certified physiatrist, reported
appellant’s status and noted examination findings. He diagnosed lumbar strain, thoracic strain,
mild congenital canal narrowing and small disc herniations at T7-T8 and T8-T9, congenital canal
narrowing and mild spondylosis at L3-L4 and L4-L5, and cervical strain. Dr. Carlton opined that
appellant reached maximum medical improvement and had six percent impairment of his back.
In a March 13, 2008 decision, the Office denied the schedule award claim finding
insufficient medical evidence to support permanent impairment of a scheduled member.
On April 7, 2008 appellant requested an oral hearing, which was held on
December 30, 2008. Prior to the hearing, the Office received a December 14, 2007 report from
Dr. Carlton who stated that there appeared to be mild weakness in plantar flexion on the right.
Based on the A.M.A., Guides, Table 17-8, Dr. Carlton assigned seven percent impairment of the
right leg. In a February 1, 2008 report, Dr. Eric C. Troyer, a Board-certified family practitioner,
advised appellant’s depression and myalgia were stable.
On July 29, 2008 an Office medical adviser reviewed Dr. Carlton’s December 14, 2007
report and concluded that a medical conflict existed between Dr. Carlton and Dr. Troyer. He
2

A.M.A., Guides (5th ed. 2001).

2

advised that a medical report addressing the symptoms and physical examination findings of the
lower extremities with any diagnostic and imaging studies were necessary.
In a September 2, 2008 letter, the Office requested that Dr. Carlton provide a
supplemental report in response to the Office medical adviser’s discussion regarding his
impairment rating. An unsigned and undated response received on November 17, 2008 stated:
“Table 17, page 532, 5th edit.”
In a March 17, 2009 decision, an Office hearing representative set aside the March 13,
2008 decision and remanded the case for further development. The hearing representative found
that, while it was questionable that a conflict in medical evidence existed, the Office’s request to
Dr. Carlton for additional information to further develop the schedule award claim was
unanswered. Accordingly, the hearing representative directed a second opinion evaluation.
In a March 23, 2009 letter, the Office requested that Dr. Carlton provide further evidence
that supported his opinion of seven percent impairment to the right leg. In an April 1, 2009
report, Dr. Carlton noted appellant had an updated magnetic resonance imaging (MRI) scan. He
listed an impression of lumbar strain; thoracic strain; mild congenital canal narrowing and small
disc herniations at T7-T8 and T8-T9 by MRI scan; congenital canal narrowing and mild
spondylosis at L3-L4 and L4-L5 by MRI scan and cervical strain. In response to the Office’s
question, Dr. Carlton stated there was no imaging study to support the impairment rating of the
right lower extremity. The rating was based on the A.M.A., Guides and his weakness which was
reported in plantar flexion on the right.
The Office referred appellant, together with a list of questions and the medical record, to
Dr. Harrison A. Latimer, a Board-certified orthopedic surgeon, for a second opinion examination
to assess whether he had any ratable impairment due to the January 24, 2007 work injury. The
record reflects that appellant previously saw Dr. Latimer for a second opinion evaluation
regarding whether he had residuals of his work injury and whether he could work. In a
December 11, 2008 report, Dr. Latimer reviewed an October 21, 2008 statement of accepted
facts, the medical record and presented his examination findings.3 He found that appellant
reached maximum medical improvement but there were residual symptoms and he was not able
to perform full duties as a nursing assistant. Dr. Latimer completed a January 9, 2009 work
capacity evaluation form listing such restrictions, which he deemed were permanent. He further
stated that he concurred with Dr. Carlton’s assessment that appellant had A.M.A., Guides
disability of six percent of the back and seven percent of the right leg.
In a June 18, 2009 report, Dr. Latimer evaluated the medical record and presented
findings on examination. He found no notable muscle atrophy throughout the lower extremity.
Dr. Latimer stated that the most recent MRI scan showed “beautiful lumbar discs with excellent
hydration and no evidence of any significant problem with such discs.” Appellant’s thoracic
MRI scan showed slight disc bulge at two mid thoracic levels with no evidence of neurologic
impingement and “excellent hydration throughout the thoracic spine.” Appellant reached
3

The most recent statement of accepted facts of record is dated October 21, 2008. It contains a listing of
diagnostic testing appellant underwent and notes the last MRI scan for both the thoracic and lumbar spines was
October 30, 2006.

3

maximum medical improvement within six weeks of his January 24, 2007 injury and there was
no reliable way to determine restriction in degrees of motion as appellant showed extreme
symptom exaggeration. He concluded that appellant had no permanent partial impairment.
Dr. Latimer based his findings on the recent MRI scans, the lack of objective findings of
decreased strength, atrophy, ankylosis, or sensory changes and “the lack of reliability” of
appellant’s presentation symptoms.
On July 31, 2009 an Office medical adviser reviewed Dr. Latimer’s June 18, 2009 report
and concurred with his conclusion that there was no impairment of the extremities.
By decision dated August 7, 2009, the Office denied appellant’s schedule award claim.
The weight of the medical opinion evidence was accorded to Dr. Latimer.
On August 17, 2009 appellant requested a hearing, which was held telephonically on
December 14, 2009. No additional medical evidence or comments following the hearing were
submitted.
By decision dated February 23, 2010, an Office hearing representative affirmed the
August 7, 2009 decision.
On appeal, appellant’s counsel argues that Dr. Latimer’s report does not constitute the
weight of the medical evidence.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage of loss shall
be determined. The method used in making such a determination is a matter that rests within the
sound discretion of the Office.6 For consistent results and to ensure equal justice under the law
to all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides has been
adopted by the implementing regulations as the appropriate standard for evaluating schedule
losses.7 As of May 1, 2009, the sixth edition of the A.M.A., Guides is used to calculate schedule
awards.8

4

5 U.S.C. §§ 8101-8193.

5

20 C.F.R. § 10.404.

6

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

7

Ronald R. Kraynak, 53 ECAB 130 (2001).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).

4

It is the claimant’s burden to establish that he or she has sustained a permanent
impairment of the scheduled member or function as a result of any employment injury.9 Office
procedures provide that, to support a schedule award, the file must contain competent medical
evidence which shows that the impairment has reached a permanent and fixed state and indicates
the date on which this occurred (date of maximum medical improvement), describes the
impairment in sufficient detail so that it can be visualized on review and computes the
percentage of impairment in accordance with the A.M.A., Guides.10 The weight of medical
evidence is determined by its reliability, its probative value, its convincing quality, the care of
the analysis manifested and the medical rationale expressed in support of the physician’s
opinion.11 It is well established that proceedings under the Act are not adversarial in nature and
while the claimant has the burden to establish entitlement to compensation, the Office shares
responsibility in the development of the evidence.12
ANALYSIS
Dr. Sumich opined that appellant had two percent impairment based on the original injury
to the ribs as well as the small disc herniation and protrusion. He provided no explanation as to
how he arrived at his impairment rating or make reference to the A.M.A., Guides. Dr. Sumich
did not indicate whether the impairment was to a scheduled member or function of the body as a
result of the employment injuries.13 Dr. Carlton found appellant had five percent impairment for
the back, but did not explain how he arrived at this rating or whether it was based on the A.M.A.,
Guides. It is well established that neither the Act nor the implementing regulations provide for
payment of a schedule award for the permanent loss of use of the back or the body as a whole. A
claimant is not entitled to a schedule award for the ribs or back.14 While Dr. Carlton
subsequently found seven percent impairment of the right leg, which was based on weakness
reported in plantar flexion, he did not address how he rated impairment based on the A.M.A.,
Guides despite the Office’s request for such explanation.15 Accordingly, the reports of
Dr. Sumich and Dr. Carlton are insufficient to establish appellant’s schedule award claim.

9

Tammy L. Meehan, 53 ECAB 229 (2001).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(b) (January 2010).
11

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

12

Dorothy L. Sidwell, 36 ECAB 699 (1985); William J. Cantrell, 34 ECAB 1233 (1983).

13

No schedule award is payable for a member, function or organ of the body not specified in the Act or in the
implementing regulations. S.K., 60 ECAB ___ (Docket No. 08-848, issued January 26, 2009); Thomas J. Engelhart,
50 ECAB 319 (1999).
14

See D.N., 59 ECAB 576 (2008); Jay K. Tomokiyo, 51 ECAB 361 (2000).

15

The Board notes that Dr. Carlton failed to provide an explanation for his impairment rating in his December 14,
2007 report. Furthermore, the Office properly excluded the unsigned and undated response it received on
November 17, 2008 in response to its September 2, 2008 letter to Dr. Carlton. The Board has held that lacking
proper identification, such a report cannot be considered as probative evidence. Merton J. Sills, 39 ECAB
572 (1988).

5

In denying appellant’s schedule award claim, the Office relied on the June 18, 2009
report of Dr. Latimer who served as an Office referral physician. The Board finds that the
opinion of Dr. Latimer requires clarification.
On June 18, 2009 Dr. Latimer listed the findings of his examination, which were notable
for no muscle atrophy throughout the lower extremities. On review of the most recent MRI
scans, he found that appellant’s lumbar discs were “beautiful … with excellent hydration and no
evidence of any significant problem.” The thoracic discs, which had a slight disc bulge at two
mid-thoracic levels, showed no evidence of neurologic impingement and excellent hydration.
Dr. Latimer found maximum medical improvement within six weeks of the January 24, 2007
injury and that there was no reliable way to determine restriction in degrees of motion as
appellant showed extreme symptom exaggeration. He concluded that there was no permanent
impairment involved based on the most recent MRI scans, the lack of objective findings of
decreased strength, atrophy, ankylosis, or sensory changes, and “the lack of reliability” of
appellant’s presentation symptoms.
The Board notes that Dr. Latimer made no mention of the date of appellant’s most recent
MRI scan dated October 30, 2006. Dr. Sumich and Dr. Carlton advised that small disc
herniations were present on the right side at T8-T9 and T9-T10. Dr. Carlton also found
congenital canal narrowing and mild spondylosis at L3-L4 and L4-L5. It does not appear that
Dr. Latimer reviewed the same studies as Dr. Sumich or Dr. Carlton. Dr. Latimer described
“recent” MRI scan study which revealed beautiful lumbar discs with excellent hydration and
slight disc bulges at two mid-thoracic levels with excellent hydration throughout the thoracic
spine. It is unclear that Dr. Latimer was referencing the October 30, 2006 studies. As noted, the
Office accepted thoracic disc disorders under another claim.
On appeal appellant’s attorney argued that Dr. Latimer agreed with Dr. Carlton’s
assessment of six percent of the back and seven percent of the right lower extremity. At the time
of his December 11, 2008 report, Dr. Latimer was appointed by the Office to provide a reasoned
opinion on whether appellant had any work-related residuals and whether he was capable of
resuming his date-of-injury position. His remark agreeing with Dr. Carlton’s impairment rating
is incidental to the issue which he was asked to resolve. Furthermore, there is no discussion or
rationalized explanation for his opinion on permanent impairment. Moreover, when Dr. Latimer
was later asked to provide a reasoned opinion on the issue of whether appellant had any
impairment related to his work-related injuries, his opinion could change based on current
examination findings and his review of the medical evidence. Thus, given the totality of the
circumstances, Dr. Latimer’s December 11, 2008 remark regarding impairment is of no
probative value.
On remand, the Office should request that Dr. Latimer clarify his opinion.16 If
Dr. Latimer is unwilling or unable to provide such clarification, the Office should refer appellant
to another appropriate specialist for evaluation. After such development as deemed necessary,
the Office should issue an appropriate decision as to whether appellant has established
permanent impairment of his lower extremities.
16

If it is determined that appellant has permanent lower extremity impairment referable to his employment
injuries, the appropriate standards of the A.M.A., Guides should be used to evaluate such impairment.

6

CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 23, 2010 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to the Office for further
proceedings consistent with this decision of the Board.
Issued: January 26, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

